S-HEiíwood, J.
Action of ejectment for a strip of ground in Franklin county, lying in the northwest quarter of section six, township forty-two, range one, ■east. This strip, together with a portion of the northeast quarter of that section, had been enclosed by William Osborne, the owner of the northeast quarter, as far back as 1820, and had been by him, and those claiming under him, continually possessed until, some time in 1877, when defendants in the present action prevailed against the plaintiff, who claims under Wm. Osborne, and recovered possession of said strip in an action of ejectment. Through some mischance the appeal taken in that case was never heard in this court.
Under the agreed statement of facts the plaintiff was ■clearly entitled to recover, if the recovery by defendants in 1877 of the premises in controversy be left out of consideration, for it is very plain that whatever may be thought of the effect of Wm. Osborne’s possession of the strip of land in controversy, from 1820 down to 1857, it is beyond dispute that from the latter period down to the time of his death, in 1869, his possession of the strip was an open, notorious adverse possession against all the world; and it is needless to say that possession of such a character gave him an indefeasible title in fee-simple to the strip of ground thus enclosed and possessed.
And the fact that plaintiff was dispossessed by defendants in an action of ejectment in 1877, and that they now" have possession of that strip of ground in consequence of the judgment rendered in that action does not *496debar or preclude plaintiff from maintaining Ms present action, if we adhere to the ruling made in the case of Kimmel v. Benna, 70 Mo. 52, wherein it was laid down that a judgment in ejectment is no bar to a second action between the same parties for the same property, whether the titles and defences in both actions be the same or not. That case was well considered, and we will continue to give it the sanction of our approval. The case of Chouteau v. Gibson, 76 Mo. 38, does not, being rightly understood, militate against the principle asserted in. Kimmel v. Benna.
For these reasons the declaration of law asked by plaintiff that on the agreed facts he was entitled to judgment, should have been given, and because of its refusal the judgment will be reversed, and judgment in his favor will be entered in this court.
Henry, C. J., and Ray, J., concur; Norton and Elack, JJ., absent.